Citation Nr: 0930918	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease (HVD), claimed as due to aggravation by 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for congestive heart 
failure (CHF), claimed as due to aggravation by service-
connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2004 rating decision, 
in which the RO denied entitlement to service connection for 
CHF and hypertension, claimed as secondary to service-
connected diabetes mellitus.

The Veteran testified during a video conference hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is contained in the 
record.

In a June 2008 decision, the Board denied the Veteran's 
claims for CHF and hypertension as a result of service-
connected diabetes mellitus, and remanded the claims 
remaining on appeal so that the Veteran could be provided 
additional notice and be scheduled for a VA examination.  The 
case has been returned to the Board for further appellate 
consideration

The issue of entitlement to service connection for CHF 
claimed as due to aggravation by service-connected diabetes 
mellitus, type II is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that the 
findings of the January 2009 VA cardiovascular examiner 
included a finding that the Veteran's chronic renal 
insufficiency is related to his diabetes mellitus, type II.  
Thus, the issue of an inferred claim for service connection 
for renal insufficiency as secondary to service-connected 
diabetes mellitus is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type II.

2.  The probative medical evidence of record supports a 
finding that the Veteran's hypertension is aggravated by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is found to be aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. § 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim for 
service connection for hypertension, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After reviewing the evidence and medical opinions of record, 
and resolving the doubt in the Veteran's favor, the Board 
finds that service connection for hypertension is warranted.

In a May 2002 rating decision, the RO granted service 
connection for diabetes mellitus, effective from May 14, 
2001.

The Veteran contends that his HVD is aggravated by his 
service-connected diabetes mellitus, and therefore should 
also be service-connected.  During his hearing, the Veteran 
testified that he was told he had high blood sugar in 1974, 
and that he was diagnosed with diabetes in 1978.  An October 
1971 VA examination report noted blood pressure readings of 
154/98 and 156/80.

Service treatment records are silent for complaints of, or 
treatment for hypertensive vascular disease.  Private post-
service treatment records noted a history of hypertension and 
diabetes from February 1994.  In a June 1996 medial record, 
the Veteran's eye doctor indicated that the Veteran reported 
having had diabetes since 1990.  

During an August 2001 VA diabetes mellitus examination, the 
Veteran reported a ten-year history of non-insulin Type II 
diabetes mellitus.  His blood pressure reading at that 
examination was 100/70.

In a June 2004 VA heart examination report, the examiner 
noted that the first indication of hypertension was in the 
October 1971 VA examination.  The examiner also noted the 
first onset of proteinuria appeared in approximately 1998, 
and that the Veteran's chronic renal insufficiency was first 
apparent in 2002.  During this examination, the Veteran's 
blood pressure was 112/60.  The examiner's assessment was of 
well-controlled hypertension.  

The Veteran was also afforded a VA hypertension examination 
in June 2004 where the examiner noted that the Veteran was 
diagnosed with diabetes mellitus and hypertension at about 
the same time, in the 1970s.  The examiner's assessment was 
that, because there was an absence of renal disease and no 
proteinuria was noted on uranalysis, the Veteran's 
hypertension was neither caused nor aggravated by diabetes 
mellitus.

Following the Board's June 2008 remand directive, the Veteran 
was afforded an additional VA examination to determine 
whether his hypertension was aggravated by his diabetes 
mellitus.  The Veteran underwent a cardiac catheterization in 
November 2008, and studies at this time showed the Veteran's 
BUN was 38 and creatinine was elevated at 1.59.  On physical 
examination the Veteran's blood pressure was 105/68 in the 
right arm and 105/65 in the left arm.  The examiner diagnosed 
the Veteran with chronic renal insufficiency.  Due to the 
Veteran's longstanding diabetes mellitus, elevated BUN and 
creatinine level, it was the examiner's opinion that it was 
as likely as not that some component of the Veteran's chronic 
renal insufficiency is secondary to his diabetes mellitus.  
The examiner also diagnosed the Veteran with hypertension and 
noted that since the Veteran was now documented to have 
chronic renal insufficiency, it was his "medial opinion that 
at least some component of the Veteran's hypertension was 
secondary to the chronic renal insufficiency."  The examiner 
noted, however, that it was impossible for him to make any 
statement whatsoever as to the percentage of the  of the 
Veteran's hypertension being secondary to the chronic renal 
insufficiency as opposed to the hypertension that was 
originally present before the development of chronic renal 
insufficiency and was clearly independent of the diabetes 
mellitus without resorting to mere speculation.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Upon review of the record, the Board attaches greater 
probative weight to the medical opinion of the January 2009 
VA examiner.  This examiner undertook his examination for the 
express purpose of determining if the Veteran's hypertension 
had been aggravated by his diabetes mellitus, and if so, to 
what degree.  Though the June 2004 VA hypertension examiner 
opined that the Veteran's hypertension was not aggravated by 
his diabetes mellitus, the rationale for his opinion that the 
Veteran's hypertension was not aggravated by diabetes 
mellitus was that the Veteran did not have renal disease and 
proteinuria had not been noted.  Additionally, the June 2004 
VA heart examiner's focus was on the dates regarding when the 
Veteran's diabetes mellitus and hypertension were diagnosed, 
which is not relative to an opinion regarding aggravation.  
As the Veteran had been diagnosed with chronic renal 
insufficiency and noted to have proteinuria by the time he 
was afforded the January 2009 VA examination, the most recent 
examination is the most probative.  The January 2009 examiner 
was able to relate the Veteran's chronic renal insufficiency 
to the Veteran's diabetes mellitus, and then to opine that 
the Veteran's current hypertension is, in part, due to his 
chronic renal insufficiency

Resolving all doubt in the Veteran's favor, given that the 
most probative medical evidence on the question of whether 
the Veteran's hypertension is aggravated by his service-
connected diabetes mellitus-the January 2009 examiner's 
opinion-is favorable to his claim, the Board concludes that 
service connection for hypertension is warranted.  In this 
regard, the Board notes that the examiner reviewed the claims 
file, examined the Veteran, and reviewed the medical records 
between the Veteran's June 2004 and January 2009 examinations 
showing that he was diagnosed, and treated for, chronic renal 
insufficiency and proteinuria, which can be related to 
diabetes mellitus and hypertension.  Accordingly, resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that he suffers from hypertension, which was is aggravated by 
service-connected diabetes mellitus and secondary service 
connection is warranted.  38 U.S.C.A. §§ 1110, 5107;. 38 
C.F.R. § 3.310(b).

ORDER

Entitlement to service connection for hypertension, claimed 
as due to aggravation by service connected diabetes mellitus, 
type II, is granted.




REMAND

Unfortunately, a remand is required in regards to the 
Veteran's remaining service connection claim for CHF.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration. 

As noted above, in the June 2008 Board remand, the Board 
instructed the AMC to schedule the Veteran for a VA 
examination.  The examiner was to review the Veteran's claims 
file, examine the Veteran, and provide an opinion regarding 
whether the Veteran's CHF is aggravated by his service-
connected diabetes mellitus, and if so, to attempt to 
determine to what extent.

In the January 2009 examination, the examiner diagnosed the 
Veteran with CHF, and noted that it was likely secondary to 
the Veteran's coronary artery disease.  The examiner also 
noted that the Veteran's coronary artery disease was likely 
secondary to the Veteran's diabetes mellitus because coronary 
artery disease is a likely complication of diabetes mellitus.  
Under 38 C.F.R. § 3.310(b) to support a claim for service 
connection by aggravation there must be evidence of the 
baseline level of severity of the disability (here: CHF) and 
evidence showing that an increase in severity above the 
baseline is due to aggravation by the service connected 
disability (here: diabetes), after deducting any increase in 
severity due to the natural progress of the disease from the 
current level of severity.  It is not enough merely that an 
examiner concludes that there is "aggravation."  The 
examiner did not address the aggravation of CHF by diabetes 
mellitus.  The June 2008 Board decision already denied 
service connection for CHF as due to diabetes mellitus, so 
the examiner needed to provide an opinion regarding 
aggravation.  The examiner also did not provide a rationale 
as to why he was opining that the Veteran's CHF (which was 
first diagnosed in 1996) was due to his coronary artery 
disease (which was first diagnosed in 2002).  On remand, the 
January 2009 VA examiner should be asked to provide an 
addendum to his examination opinion addressing whether the 
Veteran's CHF is aggravated by his service connected diabetes 
mellitus.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with 
reopened claim, the claim will be denied.  38 C.F.R. 
§ 3.655(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 
2009 examiner, if available.  The examiner 
should re-review the entire claims file, 
including this remand.

The examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the Veteran's service-
connected diabetes mellitus has aggravated 
the Veteran's CHF.  If aggravation is 
found, the examiner should give the 
baseline and current levels of severity of 
the Veteran's CHF under the criteria 
delineated in 38 C.F.R. § 4.104 (diastolic 
pressure) for rating diseases of the heart 
and determine the extent of aggravation, 
if any, by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease from the current level.

The examiner should set forth all 
examination findings, along with the 
complete rationale or the opinion 
provided.  If the January 2009 examiner is 
no longer available, then the claims file 
should be forwarded to another physician 
to obtain the requested opinions.

2.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


